In an action, inter alia, to recover damages for conversion, the defendants Basilio Vita and Carmelo Vita, and the defendant Frank Vita separately appeal, as limited by their brief, from so much of an order of the Supreme Court, Nassau County (Burke, J.), dated June 10, 1996, as denied that branch of the motion of Basilio Vita and Carmelo Vita, and the separate motion of Frank Vita, which were to dismiss the action pursuant to CPLR 327 on the ground of forum non conveniens.
Ordered that the order is affirmed, with costs.
Under the circumstances here, where all of the parties reside in the State of New York and it appears that the most material witnesses are the parties themselves, the appellants have failed to meet their heavy burden of demonstrating that the forum chosen by the plaintiffs was an inconvenient or inap*537propriate one (see, Banco Ambrosiano v Artoc Bank & Trust, 62 NY2d 65, 73; Silver v Great Am. Ins. Co., 29 NY2d 356, 361). The appellants’ broad allegations that issues pertaining to Italian law will arise, or that witnesses and documents are located outside New York are not sufficient reasons for rejecting the plaintiffs’ choice of forum (see, Banco Ambrosiano v Artoc Bank & Trust, supra). Rosenblatt, J. P., Copertino, Pizzuto, Krausman and Florio, JJ., concur.